Citation Nr: 1115253	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral pes planus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard, with periods of active duty from June 4, 1981 to January 19, 1982, and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claim for service connection for a bilateral pes planus disability.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has a bilateral pes planus disability that is related to her military service.

When VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board should consider whether: (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to claims, like the instant case, which involve the question of aggravation of an existing condition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2010).

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit in Wagner v. Principi summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies, and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In the instant case, the Veteran's available DD Form 214 indicates that the Veteran had a period of active duty service from January 17, 2003 to January 29, 2004, and it further indicates that the Veteran had 7 months and 16 days of total prior active service.  The Veteran's claims file contains a January 2006 response from the Defense Personnel Records Image Retrieval System that the Veteran had an additional period of active duty from June 4, 1981 to January 19, 1982.  The RO's December 2008 rating decision discussed the appropriateness of service connection only with respect to the Veteran's second period of active duty service, without any consideration given to the Veteran's first period of active duty service.  

Similarly, while the Veteran was provided with a VA examination in November 2008, that examiner provided an opinion only as to whether the Veteran's bilateral pes planus was aggravated by her second period of active duty service; the examiner did not opine regarding the relationship between the Veteran's pes planus and her first period of active duty service.  See 38 U.S.C.A. §§ 1111, 1132; 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand to obtain a medical opinion regarding the relationship between the Veteran's disability and all relevant periods of the Veteran's active duty military service is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes that the Veteran suggested at her March 2010 Board hearing that she may have received treatment for her bilateral pes planus from a VA Medical Center after May 2009.  Accordingly, on remand, the RO should ensure that the record contains full copies of all relevant treatment records from VA Medical Centers.

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify all periods of the Veteran's active duty service from 1981 through the present.

2.  The RO should obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, the RO should ensure that full copies of treatment records for the Veteran's bilateral pes planus disability from all relevant VA medical centers have been associated with the claims file.  If such records are not available, the RO should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. After completing the preceding two items and associating any relevant documentation with the claims file, the RO should schedule the Veteran for a VA examination with an examiner of appropriate expertise, but not the examiner who conducted the November 2008 examination, to ascertain the nature and likely etiology of any current bilateral pes planus disability.  

The relevant documents in the claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should identify any currently manifested bilateral pes planus disorder.  

With regard to this disorder, the examiner must:

a)  Provide an opinion whether the Veteran's bilateral pes planus clearly and unmistakably existed prior to the Veteran's entrance into her first period of active duty (June 1981 to January 1982);

b)  If the Veteran's pes planus did not clearly and unmistakably exist prior to her first period of active duty, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that her pes planus originated during, or is etiologically related to, her first period of active service from June 1981 to January 1982?

c)  If the Veteran's pes planus did clearly and unmistakably exist prior to her first period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during her first period of active service. 

d)  Provide an opinion whether the Veteran's bilateral pes planus clearly and unmistakably existed prior to the Veteran's entrance into her second period of active duty (January 2003 to January 2004);

e)  If the Veteran's pes planus did not clearly and unmistakably exist prior to her second period of active duty, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that her pes planus originated during, or is etiologically related to, her second period of active service from January 2003 to January 2004?

f)  If the Veteran's pes planus did clearly and unmistakably exist prior to her second period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during her first period of active service. 

g)  If the VA examiner determines that the Veteran's bilateral pes planus disability clearly and unmistakably pre-existed her second period of military service, provide an opinion as to whether the disability clearly and unmistakably increased in severity only due to the natural progression of the disability during her second period of active duty (i.e., is there clear and unmistakable evidence that the pes planus disability was not aggravated by service).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render any of the opinions requested, he or she should so indicate and provide a detail explanation as to why such opinion(s) could not be rendered.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the 
Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


